Citation Nr: 0727663	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-41 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of private emergency treatment 
rendered on May 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs Medical Center (VAMC) in Boise, Idaho, which denied 
payment of private emergency treatment rendered on May 19, 
2004.  The RO issued a notice of the decision in June 2004, 
and the veteran timely filed a Notice of Disagreement (NOD) 
in August 2004.  Also in August 2004, the RO provided a 
Statement of the Case (SOC), and thereafter, in October 2004, 
the veteran timely filed a substantive appeal.

The veteran requested a videoconference hearing on this 
matter, and on appeal in February 2005, the Board remanded 
the case to provide the veteran with this hearing 
opportunity.  The veteran failed to appear at the required 
time despite having received notice of this hearing, however, 
and not having received a request for postponement, the Board 
will proceed "as though the request for a hearing had been 
withdrawn."  38 C.F.R. § 20.704(d); accord Anderson v. 
Brown, 9 Vet. App. 542, 546-47 (1996) (discussing provisions 
of § 20.704(d)).       

Although the Board finds that the AMC complied with the 
February 2005 Remand directive, it may not proceed with its 
review of the appeal, as additional development is required.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting 
Board's duty to "insure [the RO's] compliance" with the 
terms of its remand orders).  Thus, the appeal is REMANDED to 
the Appeals Management Center (AMC), in Washington, DC. or to 
the VAMC via the AMC  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
A May 2004 nurse's note indicates that the veteran complained 
of abdominal, right upper quadrant pain since 9:00AM that 
day.  Another private medical record dated on the same day 
conveys that the veteran had experienced such abdominal pain 
since the day before, with worsening symptoms upon the 
ingestion of food.  

A VA narrative report indicates that the veteran's wife had 
phoned the RO on May 19, 2004 to inform them that the veteran 
had severe abdominal pain and "cannot get to the VA."   

A June 2004 Report of Contact note indicates that the veteran 
experienced abdominal pain for which he received an EKG, 
laboratory testing, and an evaluation.  A Dr. H.E. indicated 
on this form that the veteran's visit constituted a "non-
ER" visit, as he noted that the veteran had had symptoms for 
24 hours before, no nausea or vomiting, stable vital signs 
and only received treatment with a gastrointestinal cocktail.  

In its June 2004 decision, the RO declined to offer payment 
of the veteran's May 2004 emergency room visit, determining 
that the medical care received "was non-emergent" in 
nature.  

In his August 2004 NOD, the veteran conveyed that he began to 
experience abdominal pain on May 19, 2004.  He contacted 
several medical professionals, who could not determine the 
cause of his symptoms.  The veteran then called the fee-basis 
office of the Boise VA to ensure converge if he went to a 
nearby, non-VA emergency room for treatment.  He stated that 
he could not drive himself to the VA hospital due to pain, 
and that a family member had to transport him to the private 
hospital for care at approximately 3:15 p.m.  

The September 2004 SOC indicates that the veteran was in 
receipt of a combined rating of 50 percent for service 
connected disabilities, to include a skeletal system disorder 
(10 percent), back strain (10 percent) and migraine headaches 
(30 percent).  

An October 2004 letter from the veteran's private physician, 
Dr. M.D.H., indicates that he treated the veteran in the 
emergency department of St. Elizabeth Hospital on May 19, 
2004.  At the time of admission, the veteran complained of 
abdominal pain of six hours duration.  A physical 
examination, EKG testing, X-rays and laboratory work all 
revealed normal results.  Dr. M.D.H. offered his impression 
of abdominal pain of unknown etiology.  He provided the 
veteran with antacid and antispasmodic, which relieved 
symptoms.  The veteran was then discharged with a 
prescription for the antispasmodic and instructions to follow 
up with his physician if symptoms recurred.  Dr. M.D.H. also 
noted that the veteran had previously suffered a myocardial 
infarction two years before.

b. Discussion
Pursuant to 38 U.S.C.A. § 1703, VA can contract with a non-VA 
medical facility to provide treatment for certain veterans 
"[w]hen [VA] facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographical inaccessibility or are no capable of furnishing 
the care or service required. . . ."  38 U.S.C.A. § 1703(a); 
accord Cantu v. Principi, 19 Vet. App. 92, 98 (2004); 38 
C.F.R. § 17.52; see Tellex v. Principi, 15 Vet. App. 233, 237 
(2001).  The Court has acknowledged, however, that "in order 
for a veteran to be admitted to a non-VA facility at VA 
expense, such an admission must be authorized in advance by 
VA (or within 72 hours in the case of an emergency)."  
Cantu, supra; Tellex, supra, at 237, 239; Zimick v. West, 11 
Vet. App. 45, 51 (1998); accord 38 C.F.R. § 17.54(a).

In the instant case, the veteran has claimed that he received 
authorization from the VAMC "Blue Team" via telephone call 
on May 19, 2004 for emergency room treatment, but the record 
does not reveal documentation of this conversation, but only 
contains a report of contact by the veteran's wife.  The AMC, 
VAMC or VA Regional Office (RO) must ensure that it has 
obtained all documented reports of contact.

In addition, according to 38 U.S.C.A. § 1725 VA may reimburse 
a veteran for the reasonable value of medical expenses 
incurred as a result of emergency treatment of a non-service 
connected disorder furnished by a non-VA medical facility.  
38 U.S.C.A. § 1725(a); 38 C.F.R. § 17.1002.  Congress enacted 
§ 1725 as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  In order 
for a veteran to be eligible for reimbursement under this 
Act, he must satisfy all of the following criteria:
 
(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.
 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay 
person who possesses an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);
 
(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized); 
 
(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 
 
(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; 
 
(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment); 
 
(h) The veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for or in part, the veteran's 
liability to the provider; 
 
(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). 

Failure to satisfy any of the criteria listed above precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).

The record does not reveal whether the veteran had received 
VA medical services within the 24 months prior to his May 19, 
2004 emergency room visit, as would be required under 38 
C.F.R. § 17.1002(e), nor does the record reflect the 
respective locations of the veteran's home, the nearest VA 
medical center and the private hospital that he visited for 
emergency treatment on May 19, 2004.  The AMC/VAMC must 
develop the record in this regard and further adjudicate the 
veteran's claim under all potentially applicable provisions, 
to include 38 U.S.C.A. §§ 1703, 1725 and 1728 and their 
respective implementing regulations.  Cf. Hupp v. Nicholson, 
21 Vet. App. 342, 355 (2007) (recognizing that "the Board is 
required to consider all relevant evidence of record and to 
consider and discuss in its decision all 'potentially 
applicable' provisions of law and regulation").  
     
Accordingly, the case is remanded for the following action:

1. The AMC/VAMC/RO must review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in his 
possession that pertains to the claim.  

The AMC/VAMC/RO should provide the 
veteran with VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish ratings and effective dates 
for the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/VAMC/RO should seek to obtain 
all reports of contact and other 
documentation of telephone conversations 
between the veteran and VA officials on 
May 19, 2004.  

3. The AMC/VAMC/RO must develop the 
record with appropriate evidence to 
ascertain whether treatment at a VA 
medical facility was "feasibly 
available" in light of such factors as 
the relative distance between the 
veteran's home and the closest VA medical 
facility.  

4. The AMC/VAMC/RO must obtain all VA 
medical records reflecting medical care 
provided to the veteran, if any, dating 
from May 18, 2002 through May 19, 2004 
(i.e., 24 months before the May 19, 2004 
emergency room visit).  
																																																																																																																																																																																						
5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the 
AMC/VAMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).








